DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed 3/23/2020 and supplemental claims filed 3/24/2020.
Claims 1-20 have been canceled.
Claims 21-38 have been examined and are pending.
Claims 24, 27, 37, 38 are objected to as depending from a rejected parent claim.
 (AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continuation
This application is a continuation application of U.S. Application No. 15/341,431 filed on 11/2/2016, (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A.2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A.2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 25, 26, 28, 31, 34, 35, 36 are rejected under 35 U.S.C. 103 as obvious over Tarailo et al. (U.S. 2015/0193806 A1; hereinafter, "Tarailo") in view of Paranjape (U.S. 2014/0081783 A1; hereinafter, "Paranjape") 

Claims 21, 31: 
Pertaining to claims 21 and 31 exemplified in the limitations of claim 21, Tarailo teaches the following:
A computer system for validating user reviews, comprising:
a point of sale system adapted to generate transaction information (Tarailo, see at least Fig. 1A, fig. 9, [0066] - [0069] – merchant POS system; see also at least [0043]-[0048], [0066], and [0073])
a server in data communication with the point of sale system (Tarailo, see at least Fig. 1, [0011], [0012], [0042], [0043], etc…“server 102”);
a database in data communication with the server (Tarailo, see at least Fig. 2, [0011], [0012], [0042], [0043], etc…”database  104” in communication with “server 102”););
[…]
the point of sale system adapted to generate a receipt displaying the at least one user review code and the transaction information (Tarailo, see at least Fig. 9 and at least [0043], and [0060]-[0069]; e.g.: “…The merchant may download and save the survey display code 605 for use in conjunction with a POS or other receipt tracking system…”

    PNG
    media_image1.png
    414
    420
    media_image1.png
    Greyscale

)
a user computer having a scanner identifying one of the at least one user review code on the receipt and transmitting it to the server (Tarailo, see at least [0069] e.g.: “…To scan an offer, as shown in FIG. 9, an input (e.g., a camera) of the mobile device 115) focuses on a printed survey display code 605 such as a bar code or QR code on a customer receipt 119. The data directs the application 117 to retrieve the corresponding survey from the system's survey database 104…”)
the server configured to verify the identified user review code at least by searching the database and authorizing the user computer to transmit a verified user review (Tarailo, see at least [0071] e.g.: “…once the survey is identified, the mobile application 117 or the control program 107 verifies that the user requesting the survey has not taken the same survey within a particular time period (e.g., number of days) since completing the same survey…”),
the server receiving a verified user review from the user computer after the user computer receives the authorization, the server storing the verified user review (Tarailo, see at least [0071]-[0072] e.g.: “…After it is determined that the user has not taken the same survey within the set time period, the user completes the survey. As an example, FIG. 10A shows an exemplary survey that is ready for submission. Once the survey is submitted …the results uploaded to the system's response repository 106b,….”)
Although Tarailo teaches the limitations upon which these claims depend, and teaches a POS, and teaches a code associated with a transaction and printed on a receipt of the transaction, Tarailo may not explicitly teach the nuance of the below limitations directed towards the code being generated by the server in response to receiving transaction information. However, regarding this feature and the others as recited below, Tarailo in view of Paranjape teaches the following:
the server adapted to generate at least one user review code based on the transaction information received from the point of sale system and to store the at least one user review code in the database, (Paranjape, see at least Fig. 2A, #202, [0036], and [0040] teaching: receiving, by the server at the remote location, a transaction request from the POS device of the seller, wherein the transaction request includes transaction information in connection with a transaction conducted at the POS device; the server generates a transaction code upon receiving the transaction request from the POS device, wherein the transaction code includes the transaction information; the server then sends the transaction code to the POS device; the code may be a barcode or QR code, etc… and is in a form which may be read by user device) 
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Paranjape which is applicable to a known base device/method of Tarailo to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques of Paranjape with the device/method of Tarailo in order to realize that Tarailo who already teaches a code printed on a transaction receipt would benefit from applying the technique Paranjape to obtain such code from server which generated the code based on received transaction information and may also store the code, because Tarailo and Paranjape are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious. Furthermore, "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." See In re Keller, 642 F.2d 413,425 (CCPA 1981).

Claims 25, 34: 
Tarailo/Paranjape teaches the limitations upon which this claim depends. Furthermore, as shown Tarailo teaches the following: … wherein the receipt is an electronic receipt (Tarailo, see at least [0070]-[0073] the code may be communicated to user device electronically via RFID, etc… and the code may be communicated on the transaction receipt; Therefore, in view of these findings, the Examiner finds that although Tarailo may not explicitly state that his point of sale system sends the receipt itself electronically to the customer, it would be obvious that this could be sent in the same manner as the code because MPEP 2143(I)(A) - Combining prior art elements according to known methods to yield predictable results is obvious; or alternatively, MPEP 2143(I) (B) Simple substitution of one known element for another to obtain predictable results is obvious; or alternatively MPEP 2143(I) (C) Use of known technique to improve similar devices (methods, or products) in the same way is obvious; or alternatively MPEP 2143(I) (E) choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious))

Claims 26, 35: 
Tarailo/Paranjape teaches the limitations upon which this claim depends. Furthermore, as shown Tarailo teaches the following: … wherein the point of sale system sends the electronic
receipt to the user computer through digital data communication (Tarailo, see at least [0070]-[0073] the code may be communicated to user device electronically via RFID, etc… and the code may be communicated on the transaction receipt; Therefore, in view of these findings, the Examiner finds that although Tarailo may not explicitly state that his point of sale system sends the receipt itself electronically to the customer, it would be obvious that this could be sent in the same manner as the code because MPEP 2143(I)(A) - Combining prior art elements according to known methods to yield predictable results is obvious; or alternatively, MPEP 2143(I) (B) Simple substitution of one known element for another to obtain predictable results is obvious; or alternatively MPEP 2143(I) (C) Use of known technique to improve similar devices (methods, or products) in the same way is obvious; or alternatively MPEP 2143(I) (E) choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious))

Claims 28, 36: 
Tarailo/Paranjape teaches the limitations upon which this claim depends. Furthermore, as shown Tarailo teaches the following: … wherein the user computer is a smartphone. (Tarailo, see at least [0069]-[0070] the mobile phone has camera, RFID capabilities, and can run applications)

Claims 22, 32 are rejected under 35 U.S.C. 103 as obvious over Tarailo in view of Paranjape further in view of Goldfarb (U.S. 2013/0297414 A1; hereinafter, "Goldfarb")

Claims 22, 32: 
Although Tarailo/Paranjape teaches the above limitations and Tarailo teaches, per at least [0072], survey results are uploaded to the “system’s response repository” and per Tarailo at least at [0075] “Survey Reports” are made available to users of the system through the system interface – e.g. Figs. 13A-B and “…The merchant may access the reports via the network 103…” which implies they are available on a website, Tarailo may not explicitly teach they are publicly viewable. However, regarding the below nuances, Tarailo in view of Goldfarb teach the following:
… further comprising: a publicly viewable website, the server configured to publish the user review to the publicly viewable website, the publicly viewable website having only user reviews that have been received from a user computer that was authorized to send a user review (Goldfarb, see at least Figs. 8-9 and at least [0058] e.g.: “…the receipt can include a link to make a post [user review] regarding the merchant directly on one or more social media services [publicly viewable website], for example, a link to the merchant's Facebook page…”)
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Goldfarb which are applicable to a known base device/method of Tarailo to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Goldfarb to the device/method of Tarailo because Tarailo and Goldfarb are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 23, 33 are rejected under 35 U.S.C. 103 as obvious over Tarailo in view of Paranjape in view of Goldfarb further in view of Kendall (U.S. 2009/0182589 A1; hereinafter, "Kendall").

Claims 23, 33: 
Although Tarailo/Paranjape/Goldfarb teaches the limitations upon which this claim depends, and Goldfarb teaches a publicly viewable webpage and Goldfarb teaches messages indicating a verified user review by a reviewing user was published to the publicly available website (Goldfarb, see at least Figs. 8-9 and Figs. 10B and 11; e.g. Facebook fan page with Review History showing published user reviews.), they may not explicitly teach all the nuances as recited below. However, regarding these features, Tarailo/Goldfarb in view of Kendall teaches the following:
…a message indicating a verified user review by a reviewing user was published to
the publicly available website, the publicly viewable website is configured to determine a second user to send the message to by using data indicating a social media connection between the reviewing user the second user, the publicly viewable website is configured to send the message to the second user (Kendall, see at least [0063]-[0065] and [0089]-[0091] regarding social ads e.g.: “…the social networking website 100 can communicate a user's actions on other third party websites 140 to the user's friends on the social networking website 230. Beneficially, communicating a user action on a third party website 140 to the user's connections on a social networking website 100 may motivate these other users to perform a similar action...”).
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Kendall which are applicable to a known base device/method of Tarailo/Goldfarb to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Kendall to the device/method of Tarailo/Goldfarb because Tarailo, Goldfarb, and Kendall are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 30 is rejected under 35 U.S.C. 103 as obvious over Tarailo et al. (U.S. 2015/0193806 A1; hereinafter, "Tarailo") in view of Paranjape (U.S. 2014/0081783 A1; hereinafter, "Paranjape") in view of Goldfarb (U.S. 2013/0297414 A1; hereinafter, "Goldfarb") further in view of Kendall (U.S. 2009/0182589 A1; hereinafter, "Kendall").

Claims 30: 
Pertaining to the below limitations, Tarailo teaches the following:
A computer system for validating user reviews, comprising:
a point of sale system adapted to generate transaction information (Tarailo, see at least Fig. 1A, fig. 9, [0066] - [0069] – merchant POS system; see also at least [0043]-[0048], [0066], and [0073])
a server in data communication with the point of sale system (Tarailo, see at least Fig. 1, [0011], [0012], [0042], [0043], etc…“server 102”);
a database in data communication with the server (Tarailo, see at least Fig. 2, [0011], [0012], [0042], [0043], etc…”database  104” in communication with “server 102”););
[…]
the point of sale system adapted to generate an electronic receipt displaying the at least one user review code and the transaction information (Tarailo, see at least Fig. 9 and at least [0043], and [0060]-[0069]; e.g.: “…The merchant may download and save the survey display code 605 for use in conjunction with a POS or other receipt tracking system…”

    PNG
    media_image1.png
    414
    420
    media_image1.png
    Greyscale

Tarailo, see at least [0070]-[0073] the code may be communicated to user device electronically via RFID, etc… and the code may be communicated on the transaction receipt); Therefore, in view of these findings, the Examiner finds that although Tarailo may not explicitly state that his point of sale system sends the receipt itself electronically to the customer, it would be obvious that this could be sent in the same manner as the code because MPEP 2143(I)(A) - Combining prior art elements according to known methods to yield predictable results is obvious; or alternatively, MPEP 2143(I) (B) Simple substitution of one known element for another to obtain predictable results is obvious; or alternatively MPEP 2143(I) (C) Use of known technique to improve similar devices (methods, or products) in the same way is obvious; or alternatively MPEP 2143(I) (E) choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious))
a user computer having a scanner identifying one of the at least one user review code on the receipt and transmitting it to the server (Tarailo, see at least [0069] e.g.: “…To scan an offer, as shown in FIG. 9, an input (e.g., a camera) of the mobile device 115) focuses on a printed survey display code 605 such as a bar code or QR code on a customer receipt 119. The data directs the application 117 to retrieve the corresponding survey from the system's survey database 104…”)
the server configured to verify the identified user review code at least by searching the database and authorizing the user computer to transmit a verified user review (Tarailo, see at least [0071] e.g.: “…once the survey is identified, the mobile application 117 or the control program 107 verifies that the user requesting the survey has not taken the same survey within a particular time period (e.g., number of days) since completing the same survey…”),
the server receiving a verified user review from the user computer after the user computer receives the authorization, the server storing the verified user review (Tarailo, see at least [0071]-[0072] e.g.: “…After it is determined that the user has not taken the same survey within the set time period, the user completes the survey. As an example, FIG. 10A shows an exemplary survey that is ready for submission. Once the survey is submitted …the results uploaded to the system's response repository 106b,….”)
Although Tarailo teaches the limitations upon which these claims depend, and teaches a POS, and teaches a code associated with a transaction and printed on a receipt of the transaction, Tarailo may not explicitly teach the nuance of the below limitations directed towards the code being generated by the server in response to receiving transaction information. However, regarding this feature and the others as recited below, Tarailo in view of Paranjape teaches the following:
the server adapted to generate at least one user review code based on the transaction information received from the point of sale system and to store the at least one user review code in the database, (Paranjape, see at least Fig. 2A, #202, [0036], and [0040] teaching: receiving, by the server at the remote location, a transaction request from the POS device of the seller, wherein the transaction request includes transaction information in connection with a transaction conducted at the POS device; the server generates a transaction code upon receiving the transaction request from the POS device, wherein the transaction code includes the transaction information; the server then sends the transaction code to the POS device; the code may be a barcode or QR code, etc… and is in a form which may be read by user device) 
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Paranjape which is applicable to a known base device/method of Tarailo to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques of Paranjape with the device/method of Tarailo in order to realize that Tarailo who already teaches a code printed on a transaction receipt would benefit from applying the technique Paranjape to obtain such code from server which generated the code based on received transaction information and may also store the code, because Tarailo and Paranjape are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious. Furthermore, "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." See In re Keller, 642 F.2d 413,425 (CCPA 1981).
Although Tarailo/Paranjape teaches the above limitations and Tarailo teaches, per at least [0072], survey results are uploaded to the “system’s response repository” and per Tarailo at least at [0075] “Survey Reports” are made available to users of the system through the system interface – e.g. Figs. 13A-B and “…The merchant may access the reports via the network 103…” which implies they are available on a website, Tarailo may not explicitly teach they are publicly viewable. However, regarding the below nuances, Tarailo in view of Goldfarb teach the following:
a publicly viewable website, the server configured to publish the user review to the publicly viewable website, the publicly viewable website having only user reviews that have been received from a user computer that was authorized to send a user review, (Goldfarb, see at least Figs. 8-9 and at least [0058] e.g.: “…the receipt can include a link to make a post [user review] regarding the merchant directly on one or more social media services [publicly viewable website], for example, a link to the merchant's Facebook page…”
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Goldfarb which are applicable to a known base device/method of Tarailo to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Goldfarb to the device/method of Tarailo because Tarailo and Goldfarb are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Although Tarailo/Goldfarb teaches a publicly viewable webpage and Goldfarb teaches messages indicating a verified user review by a reviewing user was published to the publicly available website (Goldfarb, see at least Figs. 8-9 and Figs. 10B and 11; e.g. Facebook fan page with Review History showing published user reviews.) Tarailo/Goldfarb may not teach all the nuances as recited below. However, regarding these features, Tarailo/Goldfarb in view of Kendall teaches the following:
a message indicating a verified user review by a reviewing user was published to
the publicly available website, the publicly viewable website is configured to determine a second user to send the message to by using data indicating a social media connection between the reviewing user the second user, the publicly viewable website is configured to send the message to the second user (Kendall, see at least [0063]-[0065] and [0089]-[0091] regarding social ads e.g.: “…the social networking website 100 can communicate a user's actions on other third party websites 140 to the user's friends on the social networking website 230. Beneficially, communicating a user action on a third party website 140 to the user's connections on a social networking website 100 may motivate these other users to perform a similar action...”).
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Kendall which are applicable to a known base device/method of Tarailo/Goldfarb to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Kendall to the device/method of Tarailo/Goldfarb because Tarailo, Goldfarb, and Kendall are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
/Michael J Sittner/
Primary Examiner, Art Unit 3622